Citation Nr: 1119449	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  08-26 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hand disorder, to include carpal bossing.  

2.  Entitlement to an initial compensable rating for service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1995 to June 2001 and from March 2002 to August 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded these claims in March 2010.  A review of the record shows that the RO has complied with all remand instructions to the extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

In March 2009, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

The record also reflects that evidence has been submitted directly to the Board, accompanied by a waiver of having this evidence initially considered by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

Additionally, the St. Petersburg, Florida RO has processed this case since the September 2007 rating decision of the Winston-Salem, North Carolina RO.  

The issue of entitlement to an initial compensable rating for service-connected right ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

A right hand disorder, to include carpal bossing, is related to service.  


CONCLUSION OF LAW

A right hand disorder, to include carpal bossing, was incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in the line of duty, in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran contends that he injured his right hand during a fall in service in 2001.  

Service treatment records dated in February 2000 reflect that the Veteran was assessed with a cyst on the right hand.  In April 2001, the Veteran's right hand had a hard mass at the wrist.  The Veteran was assessed with a sprained wrist.  In October 2004, the Veteran was assessed with right hand cellulitis.  In November 2005, the Veteran complained of a burn to the right hand and examination was normal.  Several service Reports of Examinations reflect that the Veteran's upper extremities were clinically evaluated as normal.  

The Veteran underwent a VA examination in May 2007.  He reported a right hand condition involving arthritis since 2001.  He stated that pain occurred at variable periods of time, lasted for variable periods of time, and did not travel.  He reported that the pain was crushing, aching, squeezing, cramping, and sharp.  He stated that pain brought on by squeezing, gripping, or stress was a severity of 10 out of 10.  He reported that pain was relieved with time.  He stated that he functioned with pain with or without medication.  Following physical examination, the examiner noted that there was no pathology to render a diagnosis.  

Private treatment records from Dr. P.J.R. dated in March 2009 reflect that the Veteran was assessed with right hand carpal bossing.  Dr. P.J.R. noted that if it was symptomatic enough it may require excision of the osteophyte.  

The Veteran underwent another VA examination in June 2010.  He reported right wrist pain.  Following physical examination, the examiner diagnosed mild degenerative changes at the first carpometacarpal joint of the right hand and carpal bossing of the right third metacarpophalangeal (MCP) joint.  The examiner opined that the mild degenerative changes at the first carpometacarpal joint of the right hand is less likely as not related to his fall in military service.  The examiner reasoned that the Veteran is right-handed and the degenerative changes are a result of a developmental use and overuse.  The examiner opined that the carpal bossing at the dorsal third MCP of the right hand is at least as likely as not related to the in-service right hand injury or is otherwise related to military service.  The examiner noted the April 2001 service treatment records related to the right hand and the examination findings of carpal bossing.  

The Board views the medical evidence as showing that the Veteran currently suffers from a right hand disability.  The Board notes that the June 2010 VA examiner opined that the Veteran's carpal bossing at the dorsal third MCP of the right hand is at least as likely as not related to the in-service right hand injury or is otherwise related to military service.  Under the circumstances, the Board believes that the right hand issue falls within the area of reasonable doubt contemplated by 38 U.S.C.A. § 5107(b).  In such a case, all such reasonable doubt is to be resolved in the Veteran's favor.  Entitlement to service connection for a right hand disorder, to include carpal bossing, is warranted on that basis.  

Veterans Claims Assistance Act of 2000

There is no need to undertake any review of compliance with the VCAA and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefits sought by the Veteran with regard to the right hand claim is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

Service connection for a right hand disorder, to include carpal bossing, is granted.


REMAND

The RO granted service connection for a right ankle sprain in a September 2007 rating decision.  The claims file contains multiple service and post-service records related to the Veteran's right ankle disability.  The Board notes that private treatment records from Dr. J.L.C. dated in December 2010 reflect that the Veteran has a partial congenital configuration of his feet.  X-ray findings of the right foot revealed pes planus as well as what appeared to be degenerative changes at the talonavicular primarily in the inferior portion of the joint itself.  Moreover, private treatment records from B.W.B., B.S., L.C.P.O., dated in January 2011 reflect that the Veteran developed a tight heel cord in the right lower extremity and was only able to be passively ranged to neutral position.  The Board is unable to determine which of the Veteran's right foot problems are related to the Veteran's service-connected right ankle disability.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus, this finding warrants another VA examination to ascertain which of the Veteran's right foot problems are related to the Veteran's service-connected right ankle disability.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to ascertain the current severity of his right ankle disability.  All examination findings should be clearly reported to allow for application of VA rating criteria for right ankle disability. It is imperative that the claims file be made available to the examiner for review in connection with the examination.  After reviewing the claims file and examining the Veteran, the examiner should take a longitudinal view of the Veteran's medical history - and the exact nature of the Veteran's in-service ankle injury - and then opine as to which part of the Veteran's current symptoms/impairment are attributable to the service injury as opposed to other congenital or nonservice-connected foot disorders present.  

2.  After completing the above actions, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


